UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6570



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EARL LOGAN, JR.,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-99-141; CA-02-197-2)


Submitted:   July 19, 2004                 Decided:   August 5, 2004


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Earl Logan, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kenneth Earl Logan, Jr., a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motion

filed   under   28   U.S.C.   §    2255    (2000)    and   his   motion   for

reconsideration.     An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Logan has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                   - 2 -